FILED
                             NOT FOR PUBLICATION                               APR 01 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KERRY D. FRITZ, II,                               No. 09-15566

               Plaintiff - Appellant,              D.C. No. 1:07-cv-00377-OWW-
                                                   DLB
   v.

 PHILLIP GARZA, KCSO Deputy; et al.,               MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Oliver W. Wanger, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Kerry D. Fritz, II, appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action for failure to comply with the court’s orders. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Ferdik

v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

       The district court did not abuse its discretion by dismissing the action

after Fritz filed a third amended complaint that failed to conform with Federal Rule

of Civil Procedure 8, where the district court specifically warned Fritz multiple

times that failure to comply with Rule 8 would result in dismissal of his action, and

properly weighed the pertinent factors for dismissal. See id. at 1260-61 (discussing

factors that courts must consider in determining whether to dismiss for failure to

comply with a court order).

       Fritz’s remaining contentions are unpersuasive.

       AFFIRMED.




EN/Research                                2                                      09-15566